Exhibit 10.1

 

February 15, 2017

 

Sabby Volatility Warrant Master Fund, Ltd.

Sabby Healthcare Master Fund, Ltd.

 

c/o                               Sabby Management, LLC

10 Mountainview Road, Suite 205

Upper Saddle River, NJ 07458

Attn: Hal Mintz and Robert Grundstein

 

Re:                             Common Stock Purchase Warrants

 

Dear Messrs. Mintz and Grundstein:

 

We are pleased to offer to you the following consideration for your exercise of
the warrants (the “Warrants”) to purchase shares of common stock (the “Common
Stock”) of Sunshine Heart, Inc. (the “Company”, “we” or “us”) currently held by
you (collectively, the “Holders”). In consideration for exercising the Warrants
held by you during the period beginning on the date hereof to and including
March 31, 2017 (the “Exercise Period”), the Company shall issue, promptly upon
receipt of the cash exercise price for any exercise by the Holder of such
Warrants hereunder, to you or your designee a common stock purchase warrant
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), to purchase up to a number of shares of Common Stock equal to
100% of the number of shares issued pursuant to the Holder’s exercise of
Warrants hereunder, which new warrant(s) shall have an exercise price equal to
the consolidated closing bid price of the Company’s Common Stock as quoted on
The Nasdaq Capital Market on the date each such warrant is issued and shall be
in the form attached hereto as Exhibit A.

 

In order to enable the exercise of the Warrants during the Exercise Period, the
Company hereby consents (1) to restate the definition of “Initial Exercise Date”
of the Warrants issued on November 3, 2016 and January 11, 2017 to mean “at any
time on or after the date of Shareholder Approval” and (2) to restate the
definition of “Beneficial Ownership Limitation” set forth in Section 2(e) of the
Warrants to mean, solely for purposes of any exercises of Warrants that occur
during the Exercise Period, “9.99%”.

 

The shares underlying the Warrants issued on November 3, 2016 have been
registered for resale pursuant to a registration statement on Form S-1 (File
No. 333-215112) and a prospectus dated December 30, 2016.  The Company filed a
registration statement on Form S-1 (File No. 333-216053) registering the resale
of the shares underlying the Warrants issued on July 26, 2016 and January 11,
2017 on February 14, 2017 and is awaiting the response of the Securities and
Exchange Commission.

 

The Holder hereby covenants and agrees to provide any transferee of a Warrant a
copy of this Letter Agreement.

 

To accept this offer, please execute this Letter Agreement and return the fully
executed Letter Agreement to the Company by email as soon as practicable.

 

Please do not hesitate to call me if you have any questions.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

 

Sincerely yours,

 

 

 

 

 

SUNSHINE HEART, INC.

 

 

 

 

 

By:

/s/ John Erb

 

 

Name:

John Erb

 

 

Title:

Chief Executive Officer

 

 

Accepted and Agreed to:

 

SABBY VOLATILITY WARRANT MASTER FUND, LTD.

 

By:

/s/ Robert Grundstein

 

Name:

 Robert Grundstein

Title:

 COO of Investment Manager

 

SABBY HEALTHCARE MASTER FUND, LTD.

 

By:

/s/ Robert Grundstein

 

Name:

 Robert Grundstein

Title:

COO of Investment Manager

 

--------------------------------------------------------------------------------